

116 HR 2312 IH: Elder Pride Act
U.S. House of Representatives
2019-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2312IN THE HOUSE OF REPRESENTATIVESApril 12, 2019Ms. Haaland (for herself, Ms. Bonamici, Ms. Meng, Mr. Lowenthal, Ms. Norton, Mr. Pappas, and Ms. Wasserman Schultz) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Older Americans Act of 1965 to establish the Office of Inclusivity and Sexual Health
			 and a rural outreach grant program carried out by that Office, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Elder Pride Act. 2.DefinitionsSection 102 of the Older Americans Act of 1965 (42 U.S.C. 3002) is amended—
 (1)in paragraph (24)— (A)in subparagraph (B) by striking and at the end,
 (B)in subparagraph (C)(ii) by striking the period at the end and inserting ; and, and (C)by adding at the end the following:
					
 (D)status as an LGBT individual and HIV status”., (2)by redesignating paragraphs (34) through (54) as paragraphs (35) through (55), respectively, and
 (3)by inserting after paragraph (33) the following:  (34)The term LGBT means lesbian, gay, bisexual, or transgender..
 3.Office of Inclusivity and Sexual HealthSection 201 of the Older Americans Act of 1965 (42 U.S.C. 3011) is amended by adding at the end the following:
			
				(g)
 (1)There is established in the Administration an Office of Inclusivity and Sexual Health (referred to in this subsection as the Office).
					(2)
 (A)The Office shall be headed by a Director of Inclusivity and Sexual Health (referred to in this subsection as the Director) who shall be appointed by the Secretary.
 (B)The Office shall include an Assistant Director of LGBT Policy (referred to in this subsection as the Assistant Director) who shall be appointed by the Director to assist the Director in carrying out this subsection, including by carrying out the activities under paragraph (4).
 (3)The Director shall— (A)coordinate activities within the Department of Health and Human Services, and between other Federal departments and agencies, to assure a continuum of improved services for LGBT older individuals and older individuals of a protected class;
 (B)promote a continuum of improved sexual health services for older individuals, including by ensuring access to services for LGBT older individuals and older individuals of a protected class;
 (C)collect and disseminate information related to the challenges experienced by older individuals of a protected class and all older individuals trying to seek sexual health services, including information on the rise of sexually transmitted diseases among the population of older individuals; and
 (D)administer and evaluate grants that will help LGBT older individuals, older individuals of a protected class, and all older individuals seeking sexual health services, including grants under section 423.
 (4)The Assistant Director shall— (A)serve as the effective and visible advocate on behalf of LGBT older individuals—
 (i)within the Department of Health and Human Services and with other departments and agencies of the Federal Government regarding all Federal policies affecting such individuals; and
 (ii)in the States to promote the enhanced delivery of services and implementation of programs, under this Act and other Federal Acts, for the benefit of such individuals;
 (B)support, conduct, and arrange for research in the field of LGBT aging with a special emphasis on gathering statistics on LGBT older individuals;
 (C)collect and disseminate information related to challenges experienced by LGBT older individuals with an emphasis on the challenges experienced by LGBT older individuals residing in rural areas and LGBT older individuals living with human immunodeficiency virus and acquired immune deficiency syndrome (HIV/AIDS); and
 (D)recommend policies and priorities beneficial to LGBT older individuals and promote the implementation and adoption of culturally competent care and services for such individuals.
 (5)Not later than 5 years after the date of enactment of this Act and every 5 years thereafter, the Director shall submit to Congress a report describing the activities carried out under this subsection during the preceding 5 years..
 4.Rural outreach grant programPart A of title IV of the Older Americans Act of 1965 (42 U.S.C. 3032 et seq.) is amended by adding at the end the following:
			
				423.Rural outreach grant program
 (a)DefinitionsIn this section: (1)DirectorThe term Director means the Director of the Office of Inclusivity and Sexual Health established under section 201(g).
 (2)Eligible EntityThe term eligible entity— (A)means an entity that submits an application to the Director in accordance with subsection (c), and is—
 (i)a State; (ii)an Indian tribe or tribal organization; or
 (iii)an agency, nonprofit organization, or institution that— (I)focuses on serving the needs of older individuals, LGBT individuals, or individuals of a protected class; or
 (II)focuses on providing sexual health services to all older individuals; and (B)may include an area agency on aging for a rural area or a multipurpose senior center.
 (3)Rural areaThe term rural area means an area that is not designated by the United States Census Bureau as an urbanized area or urban cluster.
 (b)Authority for grantsThe Director may make grants to eligible entities to carry out activities described in subsection (d) that are designed—
 (1)to create a cooperative and lasting partnership between LGBT older individuals, or older individuals of a protected class, residing in rural areas and the eligible entity receiving the grant;
 (2)to meet the needs of the individuals described in paragraph (1); and (3)to provide comprehensive sexual health services to all older individuals residing in rural areas.
						(c)Applications
 (1)In generalAn eligible entity seeking a grant under this section shall submit an application to the Director at such time, in such manner, and containing such information as the Director may reasonably require, including the contents described in paragraph (2).
 (2)ContentsAn application for a grant under this section shall contain— (A)a description of the proposed activities to be supported by the grant;
 (B)a description of the size and characteristics of the population in a rural area to be served by such proposed activities;
 (C)a description of the public and private resources expected to be made available in connection with such activities;
 (D)a demonstrated intent to partner with local organizations in rural areas in carrying out such activities;
 (E)evidence in a form acceptable to the Director that such activities will meet urgent needs that are not met by available public and private sources; and
 (F)such other information or certifications that the Director determines necessary to achieve the purposes described in paragraphs (1) through (3) of subsection (b).
 (d)Use of fundsAn eligible entity may use funds made available by a grant under this section to carry out activities that include initiates that—
 (1)engage in education and training relating to community outreach to LGBT older individuals, or older individuals of a protected class, residing in rural areas;
 (2)reduce isolation and improve access to care for LGBT older individuals, or older individuals of a protected class, residing in rural areas by building relationships between such individuals and the local community;
 (3)foster relationships between local service providers and LGBT older individuals, or older individuals of a protected class, residing in rural areas;
 (4)improve cultural competency with respect to LGBT individuals, and older individuals of a protected class, among organizations and personnel providing services to older individuals residing in rural areas;
 (5)expand the use of non-discrimination policies that— (A)protect sexual orientation and gender identity; and
 (B)create community spaces that are inclusive to LGBT older individuals and older individuals of a protected class; and
 (6)focus on providing sexual health services to older individuals residing in rural areas. (e)Standards and guidelinesThe Director shall establish standards and guidelines for activities supported by a grant under this section. Such standards and guidelines shall permit an eligible entity receiving such a grant to refine or adapt the standards and guidelines for an individual project, where such a refinement or adaptation is made necessary by a local circumstance.
					(f)Coordination with local entities
 (1)CooperationAn eligible entity receiving a grant under this section shall, in carrying out activities supported by the grant, agree to cooperate and coordinate with—
 (A)the agencies of the relevant State and local governments responsible for providing services to LGBT older individuals, or older individuals of a protected class, in the area served by such activities; and
 (B)other public and private organizations and agencies providing services to LGBT older individuals, or older individuals of a protected class, in such area.
 (2)PrioritizationAn eligible entity receiving a grant under this section shall prioritize cooperating and coordinating with public and private organizations and agencies that primarily serve populations of older individuals with the greatest social need.
 (g)ReportsNot later than 2 years after the date of enactment of the Elder Pride Act, and every 2 years thereafter, the Director shall submit to Congress a report describing the activities carried out under this section during the preceding 2 years..
		